FILED
                                                                            OCT 05 2010
                            NOT FOR PUBLICATION
                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

                     UNITED STATES COURT OF APPEALS

                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10494

               Plaintiff - Appellee,             D.C. No. 5:00-cr-20360-JDF

  v.
                                                 MEMORANDUM *
RICHARD MICHAEL GOMEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeremy D. Fogel, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Richard Michael Gomez appeals from the 21-month sentence imposed upon

the revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gomez contends that the district court procedurally erred by failing to

sufficiently explain the sentence, and by relying on erroneous facts. The record

reflects that the district court did not procedurally err. See Gall v. United States,

552 U.S. 38, 49-52 (2007); see also United States v. Carty, 520 F.3d 984, 993 (9th

Cir. 2008) (en banc). Gomez also contends that the district court erred by failing to

resolve disputed factual issues, in violation of Federal Rule of Criminal Procedure

32. The record reflects that the district court did not rely upon any disputed

information when imposing the sentence. See United States v. Saeturn, 504 F.3d

1175, 1178-81 (9th Cir. 2007) (concluding that Fed. R. Crim. P. 32(i)(3)(B) is

limited to factual disputes which affect the temporal term of the sentence imposed).

      Gomez also contends that his sentence is substantively unreasonable because

the district court relied upon unreliable allegations of new criminal conduct in

arriving at the sentence, and because the above-Guidelines range sentence is

greater than necessary to achieve the goals of sentencing. The record reflects that

the district court considered the appropriate sentencing factors under 18 U.S.C.

§§ 3553(a) and 3583(e), and that the sentence is reasonable in light of the totality

of the circumstances. See United States v. Simtob, 485 F.3d 1058, 1062-63 (9th

Cir. 2007); see also Gall 552 U.S. at 51-52.

      AFFIRMED.


                                           2                                     09-10494
3   09-10494